Citation Nr: 1042561	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-16 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
stromal tumor, to include as secondary to the service-connected 
chronic duodenitis with hysteria.

2.  Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.29 (2010) for hospitalization for a service-connected 
disability in excess of 21 days.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence of record, on balance, shows that the 
Veteran's gastrointestinal stromal tumor is not etiologically 
related in any way to the service-connected chronic duodenitis 
with hysteria; there is also no lay or medical evidence linking 
this disability directly to service.

2.  The Veteran's hospitalization in February and March of 2007 
lasted longer than 21 days but was not for a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The claimed gastrointestinal stromal tumor was not incurred 
in or aggravated by service, nor is it secondary to the service-
connected chronic duodenitis with hysteria.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for entitlement to a temporary total evaluation 
under 38 C.F.R. § 4.29 for hospitalization for a service-
connected disability in excess of 21 days have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.29 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in June 2008, prior to the 
date of the issuance of the appealed rating decision.  In the two 
notice letters issued that month, the Veteran was also notified 
of VA's practices in assigning disability evaluations and 
effective dates for those evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  While the Veteran's VA 
hospital reports from March 2007 reflect that he was transferred 
to two nursing facilities at several junctures, there is no 
indication of medical treatment (as opposed to medication 
dispensing) at those facilities, rather than at a VA medical 
center.  Additionally, the Veteran was afforded multiple VA 
examinations that were fully adequate for the purpose of 
ascertaining the nature and etiology of the claimed 
gastrointestinal stromal tumor.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Entitlement to service connection for a gastrointestinal 
stromal tumor

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including malignant tumors, may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, service connection is in effect for chronic 
duodenitis with hysteria.  The Veteran's contention, as indicated 
in multiple lay submissions, is that his gastrointestinal stromal 
tumor developed as a result of chronic duodenitis.  However, 
there is no indication that he has asserted that this disability 
has existed continuously since service.

In reviewing the claims file, the Board notes that the earliest 
evidence of the claimed malignancy is from an upper 
gastrointestinal x-ray series taken in conjunction with a 
December 2006 VA examination.  These x-rays revealed abnormal and 
very marked narrowing of the distal esophagus with just about 
total obstruction, and an achalsia endoscopy was recommended to 
rule out malignancy.

Following a January 2007 biopsy, which revealed a benign 
esophageal mass, the Veteran was hospitalized at a VA facility 
from February 5 to March 6 of 2007.  The principal diagnosis upon 
hospitalization was a gastrointestinal stromal tumor, and a 
medical history of dysphagia secondary to the lower esophageal 
mass was noted in the hospital report.  The report also contains 
a notation that the Veteran had cancer.  The Veteran also 
underwent hospitalizations in March and April of 2007 for a 
benign esophageal mass.  In an April 2007 statement, a VA doctor 
noted that the first hospitalization concerned an esophageal 
tumor, requiring chemotherapy and a surgical feeding tube.

The Veteran underwent three VA examinations in conjunction with 
this claim.  The first examination report, from March 2008, 
indicates that the Veteran's tumor of the distal esophagus was 
malignant and non-resectable.  Diagnoses included chronic 
gastritis; a spinal cell tumor of the distal esophagus, 
unresectable, status post tube placement and removal; and anemia, 
more likely than not due to the tumor of the esophagus.

In a March 2008 statement, on the stationery of C.I., M.D., but 
not signed, it was noted that the Veteran had been treated for 
gastroesophageal reflux disease (GERD) and also had an esophageal 
tumor that was being treated conservatively.  It is not clear 
from this statement whether Dr. I was actually providing any 
treatment specifically for the tumor, however.

A second VA examination was conducted in June 2008.  The 
examiner, who reviewed the claims file and the hospital records, 
also confirmed that the Veteran's gastrointestinal stromal tumor 
was malignant.  The examiner determined that the tumor was "less 
likely than not" secondary to the service-connected peptic ulcer 
disease.  The basis for this opinion was that peptic ulcer 
disease is not a risk factor for the development of a 
gastrointestinal stromal tumor.  Unlike adenocarcinoma of the 
stomach, a gastrointestinal stromal tumor was not related to the 
Veteran's prior peptic ulcer disease.

In July 2008, the Board received another statement on the 
stationery of Dr. I.  It appears this statement may, in fact, 
have been written by the Veteran himself, as the references to 
him are in the first person.  This statement contains a 
description of his surgery in February 2007.  

A signed statement from Dr. I, dated in September 2008, reflects 
that the Veteran's problems "developed into more serious 
conditions from duodenal ulcer, [GERD], and into upper gastro-
intestinal malignancy."  Dr. I noted that "[s]cientific studies 
in Sweden have confirmed the relationship and outcomes as seen in 
my patient's case history."  

The Veteran's third VA examination was conducted in February 
2009, by the same examiner who conducted the June 2008 
examination.  The examiner reviewed the hospital file in 
conjunction with the examination.  This examiner noted that there 
was no trauma involving the stomach and described the Veteran's 
diagnostic and clinical tests.  The diagnosis was of a 
gastrointestinal stromal tumor, "not related" to peptic ulcer 
disease.  The examiner further noted that the Veteran's peptic 
ulcer disease was in remission, as shown by an upper 
gastrointestinal series in September 2007 that revealed the 
esophageal gastro stromal tumor but no abnormality involving the 
stomach or duodenum.

In reviewing the above evidence, the Board notes that the 
September 2008 statement from Dr. I tends to be supportive of the 
Veteran's contention that his claimed gastrointestinal stromal 
tumor resulted from his service-connected duodenitis.  The Board 
notes, however, that while Dr. I made a general statement about 
the relationship between an ulcer and upper gastrointestinal 
malignancy, he did not indicate whether the specific tumor in 
question had been shown by the cited studies to be causally 
related to a duodenal ulcer.  Dr. I also did not apparently have 
the opportunity to review the Veteran's claims file, or his 
recent VA treatment records.  The Board is aware that the absence 
of a claims file review does not necessarily diminish the 
probative value of a doctor's statement, particularly if that 
doctor has treated the Veteran for an extended period of time.  
See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
In this case, however, Dr. I's statement does not make clear 
whether he had treated the Veteran for an extensive period of 
time, or, indeed, whether such treatment involved the internal 
organs of the upper gastrointestinal tract.  In view of all of 
the above considerations, the Board finds Dr. I's statement to be 
of limited probative value.

As to the VA examination reports, the Board finds the June 2008 
and February 2009 VA examination reports to have the greatest 
probative value, as this examiner reviewed the Veteran's claims 
file and VA medical records.  The examiner, in finding no causal 
relationship whatsoever between the claimed gastrointestinal 
stromal tumor and the service-connected disability, specified 
that, unlike adenocarcinoma of the stomach, a gastrointestinal 
stromal tumor would not be etiologically related to peptic ulcer 
disease.  The examiner also cited to radiological studies 
indicating that the Veteran's peptic ulcer disease was in 
remission.  The Board finds this fact to be particularly 
significant, as Dr. I apparently did not have access to the 
reports of such studies.  Given the specificity of the rationale 
provided by this examiner and the history upon which the opinion 
is based, the Board finds this examiner's opinion to have far 
greater evidentiary weight than that of Dr. I.

The remaining question for the Board concerns the weight to be 
accorded to the Veteran's own lay statements.  The Board is aware 
that, with diseases that are capable of lay observation, the 
Veteran's statements can be considered competent evidence.  See 
Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning 
varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Absent a showing 
of medical training, credentials, or other expertise, however, a 
veteran's contentions as to diagnosis and etiology are not 
competent evidence in regard to diseases not capable of lay 
observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (concerning rheumatic fever).  

The case at hand concerns diseases of the stomach and esophagus, 
and the possible relationship between such diseases.  As 
indicated in 38 C.F.R. § 4.114, which lists the criteria for 
evaluating diseases of the digestive system, the medical findings 
and symptoms of the claimed diseases involve internal organs.  
Such diseases accordingly would not be capable of lay observation 
and would instead be analogous to the situation contemplated in 
Woehlaert.  The Board does not question the sincerity of the 
Veteran's belief or call the credibility of his contentions into 
question.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  Nevertheless, as his lay contentions do not 
constitute competent evidence, they are of no probative value in 
this instance.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a gastrointestinal 
stromal tumor, to include as secondary to the service-connected 
chronic duodenitis with hysteria, and this claim must be denied.  
In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

III.  Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.29

A total disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a Department of Veterans Affairs or an 
approved hospital for a period in excess of 21 days or hospital 
observation at Department of Veterans Affairs expense for a 
service-connected disability for a period in excess of 21 days.  
38 C.F.R. § 4.29.

Subject to the provisions of paragraphs (d), (e), and (f) of this 
section, this increased rating will be effective the first day of 
continuous hospitalization and will be terminated effective the 
last day of the month of hospital discharge (regular discharge or 
release to non-bed care) or effective the last day of the month 
of termination of treatment or observation for the service-
connected disability.  A temporary release which is approved by 
an attending Department of Veterans Affairs physician as part of 
the treatment plan will not be considered an absence.  38 C.F.R. 
§ 4.29(a).

An authorized absence in excess of 4 days which begins during the 
first 21 days of hospitalization will be regarded as the 
equivalent of hospital discharge effective the first day of such 
authorized absence.  An authorized absence of 4 days or less 
which results in a total of more than 8 days of authorized 
absence during the first 21 days of hospitalization will be 
regarded as the equivalent of hospital discharge effective the 
ninth day of authorized absence.  38 C.F.R. § 4.29(a)(1).

Following a period of hospitalization in excess of 21 days, an 
authorized absence in excess of 14 days or a third consecutive 
authorized absence of 14 days will be regarded as the equivalent 
of hospital discharge and will interrupt hospitalization 
effective on the last day of the month in which either the 
authorized absence in excess of 14 days or the third 14 day 
period begins, except where there is a finding that convalescence 
is required.  The termination of these total ratings will not be 
subject to 38 C.F.R. § 3.105(e).  38 C.F.R. § 4.29(a)(2)

Notwithstanding that hospital admission was for disability not 
connected with service, if during such hospitalization, hospital 
treatment for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to a 
total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating will be 
from the first day of hospitalization if otherwise in order.  
38 C.F.R. § 4.29(b).

The assignment of a total disability rating on the basis of 
hospital treatment or observation will not preclude the 
assignment of a total disability rating otherwise in order under 
other provisions of the rating schedule, and consideration will 
be given to the propriety of such a rating in all instances and 
to the propriety of its continuance after discharge.  Particular 
attention, with a view to proper rating under the rating 
schedule, is to be given to the claims of veterans discharged 
from hospital, regardless of length of hospitalization, with 
indications on the final summary of expected confinement to bed 
or house, or to inability to work with requirement of frequent 
care of physician or nurse at home.  38 C.F.R. § 4.29(c).

With these total ratings, VA regulations governing effective 
dates for increased benefits will control.  38 C.F.R. § 4.29(d).  
The total hospital rating if convalescence is required may be 
continued for periods of 1, 2, or 3 months in addition to the 
period provided in paragraph (a) of this section.  38 C.F.R. 
§ 4.29(e).  Extension of periods of 1, 2, or 3 months beyond the 
initial 3 months may be made upon approval of the Veterans 
Service Center Manager. 38 C.F.R. § 4.29(f).

In this case, the Board does not question that the Veteran was 
hospitalized in excess of 21 days from February to March of 2007.  
However, it is readily apparent from the hospital reports, 
described above, that this hospitalization concerned the 
nonservice-connected gastrointestinal stromal tumor, rather than 
chronic duodenitis.  The examination report covering the period 
from February to March of 2007 indicates the Veteran had a 
medical history of dysphagia, but this was attributed to the 
lower esophageal mass.  Subsequent reports contain similar 
findings.  These reports do not even indicate that chronic 
duodenitis was active or a significant problem during the course 
of hospitalization.  Rather, all cited treatment and findings 
concerned the tumor, for which the Board has determined that 
service connection is not warranted.

As the Veteran's hospitalization for a period in excess of 21 
days was not for a service-connected disability, the criteria for 
a temporary total rating under 38 C.F.R. § 4.29 have not been 
met, and the claim for that benefit must be denied.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a gastrointestinal stromal 
tumor, to include as secondary to the service-connected chronic 
duodenitis with hysteria, is denied.

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.29 for hospitalization for a service-connected disability in 
excess of 21 days is denied.


____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


